Citation Nr: 0721452	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  04-15 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for 
the cause of the veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from November 1942 to December 1945.  The 
veteran died in January 1960, at the age of 37.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which found that new and material evidence had not 
been received to reopen a claim for entitlement to service 
connection for the cause of the veteran's death.  In her 
January 2004 notice of disagreement (NOD), the appellant 
asserted a claim for benefits under 38 U.S.C.A. § 1318, and 
the RO addressed this matter for the first time in the 
"Reasons and Bases" section of the March 2004 statement of 
the case (SOC).  The Board has seen fit to list both issues 
on appeal, as this causes no prejudice to the appellant and 
ensures that both issues are properly addressed at each stage 
of development.

The Board remanded this case in July 2006.  It returns now 
for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).

In July 2006, the Board remanded the cause of death claim for 
Veterans Claims Assistance Act (VCAA) compliance.  The 
appellant's claim for service connection for the cause of the 
veteran's death was previously denied by the Board in 
December 1960.  On bringing her petition to reopen, the 
appellant was provided notice of the general requirements to 
reopen a claim, but not the specific grounds of the previous 
denial, as required by Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Board remanded the claim for Kent compliant VCAA 
notice.

The AMC sent the appellant an August 2006 letter to fulfill 
VA's VCAA obligations.  The issue of reopening was totally 
disregarded in the letter and no notice was provided either 
of the requirements of reopening or of the specific grounds 
for the Board's previous denial.  There is no subsequent 
communication from the AMC to the appellant which would 
correct these deficiencies.  In short, the AMC wholly 
disregarded the Board's instruction.

Accordingly, under the rule of Stegall, the Board must remand 
the claim again.  The Board regrets that this must be done.  
The Board cannot, however, proceed without ensuring that the 
appellant has been afforded all due process.

The 1318 issue was remanded as the RO had failed to provide 
any notice of the requirements to substantiate that claim.  
The AMC did provide notice as required in the July 2006 
remand; however, the Board may not proceed as the claim is 
inextricably intertwined with the cause of death claim.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  That is, the 
appellant's eligibility for DIC benefits under 38 U.S.C.A. 
§ 1318 is dependent on the outcome of the claim for service 
connection for the cause of the veteran's death.  As the 
Board must remand the cause of death claim, the 1318 claim is 
not ripe for adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Provide to the appellant all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), Kent v. Nicholson, 20 Vet. App. 1 
(2006), with respect to the petition to 
reopen the claim for service connection 
for the cause of the veteran's death.  The 
notice should provide the specific grounds 
for the Board's December 1960 denial.  

2.  Then, the AMC should readjudicate the 
claims.  If the benefits sought are not 
granted, the appellant and her 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



